UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-2361


KONJIT AMENU,

                Petitioner,

           v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Argued:   October 28, 2010                  Decided:   June 13, 2011


Before KING, DAVIS, and KEENAN, Circuit Judges.


Petition for review granted; vacated and remanded by unpublished
per curiam opinion.


ARGUED:   James Anthony Feroli, IMMIGRANT AND REFUGEE APPELLATE
CENTER, LLC, Alexandria, Virginia, for Petitioner.       Matthew
Allan Spurlock, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.   ON BRIEF: Tony West, Assistant Attorney
General, Francis Fraser, Senior Litigation Counsel, Kate D.
Balaban, Civil Division, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Konjit Amenu — an Ethiopian citizen now residing in the

Washington, D.C. metropolitan area — petitions for review of the

November    13,    2009       final    removal     order        of    the     Board    of

Immigration Appeals.             See In re Amenu (B.I.A. Nov. 13, 2009)

(the “BIA Order”).          The BIA Order affirmed the January 7, 2008

decision of an immigration judge.               See In re Amenu (Immigr. Ct.

Arlington, Va. Jan. 7, 2008) (the “IJ Decision”). 1                          By virtue

thereof, Amenu’s requests for asylum, withholding of removal,

and   protection      under      the   United    Nations        Convention      Against

Torture (the “CAT”), were each denied.                  Because the IJ and the

BIA   misapprehended        the    facts,     engaged      in    speculation,         and

otherwise   failed     to     properly    consider      relevant        evidence,      we

grant the petition for review, vacate the BIA Order, and remand.



                                         I.

      Amenu legally entered the United States in April 1988, but

remained in this country longer than authorized.                            In December

1988, Amenu filed an application for asylum, which was denied in

September     1989.         In     January      1990,    the         Immigration      and


      1
       The BIA Order is found at J.A. 3-5, and the IJ Decision is
found at J.A. 45-54.    (Citations herein to “J.A. __” refer to
the contents of the Joint Appendix filed by the parties in this
appeal.)



                                          2
Naturalization Service (the “INS”) directed to Amenu an order to

show cause why she was not subject to deportation.                   Later, in

1990,     Amenu’s   case     was    “administratively    closed”     by    an    IJ

because her address was unavailable.            In October 2006, the case

was     recalendared    at    the    joint   request    of   Amenu    and       the

Department of Homeland Security (the “DHS”), which had absorbed

the INS in 2003.        In February 2007, Amenu renewed her request

for relief by filing a new application, by which she sought

asylum, withholding of removal, and CAT protection.                  On August

13, 2007, the IJ conducted an evidentiary hearing on Amenu’s

application for relief.

                                        A.

      The evidence presented at the IJ hearing and the materials

filed in support of Amenu’s application revealed the following.

Amenu’s father served in Ethiopia’s cabinet when Haile Selassie

was the Emperor of Ethiopia. 2           After the so-called Derg regime

overthrew     Emperor      Selassie’s    government     in   1974,   the        Derg

authorities arrested Amenu’s father and detained him for seven

years.     The Derg authorities also arrested and detained Amenu on

      2
       Haile Selassie reigned as Ethiopia’s Emperor from 1930
until 1974.     Selassie gained international recognition by
fending off an invasion of his country by Italy in 1935, and by
participating prominently in the funeral of President John F.
Kennedy in 1963, walking alongside French President Charles de
Gaulle behind the caisson carrying the assassinated President to
Arlington National Cemetery.



                                         3
three separate occasions.                    She was first detained in 1978 in

Ethiopia for fifteen days while the Derg authorities determined

whether    Amenu’s         father      had     concealed      property     belonging      to

Emperor Selassie.            Amenu was next detained in 1984 for twenty-

four hours because she had not participated in a mandatory “May

Day” demonstration.             Amenu’s third detention by the Derg was her

longest    —    in    1987,      she    was     held    for    twenty-five       days    upon

refusing to accept her nomination to the Executive Committee of

the Women’s Association, a position she believed would be used

for   propaganda      purposes.              During    her    1987    confinement,       Derg

soldiers beat and kicked Amenu.                       She was eventually released,

and thereafter travelled to and entered the United States as a

nonimmigrant visitor.               The Derg regime was overthrown in 1991

and   a    different            regime,       called        the   Ethiopian       People’s

Revolutionary        Democratic         Front        (the    “EPRDF”),     now    controls

Ethiopia’s government.

      Amenu’s    application           for     relief       expressed     fear    that   she

would face persecution from the EPRDF government if she returns

to Ethiopia.         To substantiate her application, Amenu appended

and filed several supporting exhibits and testified at the IJ

hearing.        The        exhibits      included        State       Department    reports

concerning political conditions in Ethiopia, a picture of Amenu

participating in a demonstration against the EPRDF government,

the   affidavit       of    a    woman       named     Ghennet    Girma    Woldegiorgis,

                                                4
correspondence showing Amenu’s efforts to depose Woldegiorgis,

and    a    legal     memorandum     supporting       Amenu’s         application        for

relief.

       At the IJ hearing, Amenu testified that she has been a

member,       since     about      1995,       of    the        Ethiopian        People’s

Revolutionary Party (the “EPRP”), a political organization that

opposes the EPRDF government.                  According to the 2007 Ethiopia

Asylum Country Profile (the “2007 Report”), the EPRP is among

the    “[m]ajor      [p]olitical     organizations         in       the    Diaspora”     not

registered     with    Ethiopia’s      mandatory      National            Election    Board.

J.A.   203;    see     id.   at    236.     The     EPRDF   government          does     not

recognize the EPRP or allow it to operate in Ethiopia.                               See id.

at 87, 251.          Amenu also testified that she has attended EPRP

meetings      since     1995      “[a]t    least     once       a     month”     and     has

participated in EPRP demonstrations “two to three times a year,”

for a total of “about fifteen” demonstrations.                             Id. at 106-07,

129.       Amenu appended to her application for relief two letters

from the EPRP’s Washington, D.C. office, dated in 2000 and 2006,

which confirmed that she is an “active member” of the EPRP and

expressed concern that she “will face an imminent danger to her

life and safety” should she return to Ethiopia.                       Id. at 212-13.




                                           5
     Elaborating on Amenu’s EPRP activities was the affidavit of

Ghennet Girma Woldegiorgis. 3   Woldegiorgis is a close childhood

friend of Amenu, and — despite being the daughter of the current

Ethiopian President — is “one of the prominent figures of” the

EPRP.    J.A. 251.   Woldegiorgis herself fled Ethiopia in the

1970s, joined the EPRP in 1975, and was granted asylum by France

in 1981.   In 1993, Woldegiorgis travelled to Ethiopia to attend

a “Peace and Reconciliation Conference,” during which the EPRDF

detained her.   Woldegiorgis now regularly travels to Washington,

D.C., where she coordinates and attends EPRP events.      On her

visits to the United States, Woldegiorgis and Amenu are together

“frequently” for EPRP meetings, dinners, and other public social




     3
       Her affidavit revealed that Woldegiorgis “would have loved
to testify in person” at the IJ hearing, but her “authorized
stay [in the United States] would have expired” by the date on
which the hearing was scheduled.           J.A. 250.      Because
Woldegiorgis was unavailable for the hearing, Amenu sought the
IJ’s permission to depose Woldegiorgis before she left the
country. At a preliminary meeting conducted by the IJ on April
17, 2007, the IJ advised the parties that he would accept such a
deposition if both sides agreed to it.    The IJ further advised
that, absent such an agreement, Amenu could “submit an affidavit
from [Woldegiorgis].” Id. at 64-65. By her letter of the same
day, Amenu sought permission from the DHS Chief Counsel to take
the deposition, with the costs to be paid by her.        She also
advised that Woldegiorgis would depart the United States in less
than two weeks, on April 30, 2007. On April 24, 2007, the DHS
Chief Counsel declined to agree to the deposition. Accordingly,
pursuant to the IJ’s authorization, Amenu submitted the
Woldegiorgis affidavit for the IJ’s consideration.



                                 6
gatherings.        Id.; see id. at 87 (Amenu’s testimony corroborating

same).

      The        Woldegiorgis        affidavit            attested    to     Amenu’s       EPRP

activities,            including       her      attendance           at    meetings,        her

distribution            of     leaflets,            and      her      participation          in

demonstrations.           Woldegiorgis further declared, “I know that the

Ethiopian government through its embassy monitors my activity in

Washington, D.C.,” keeping an eye on the persons “with whom I

socialize, attend meetings and so on.”                        J.A. 251.       According to

the   affidavit,             because     of         Amenu’s        attendance       at     EPRP

demonstrations          and    her   association           with    Woldegiorgis,          “[t]he

EPRDF government is aware of [Amenu]’s EPRP activities,” and

Amenu “would face grave danger to her life” if she returns to

Ethiopia.         Id.     Amenu echoed Woldegiorgis’s concern that their

visible association would attract the attention of the EPRDF and

cause Amenu to be persecuted.                 See id. at 87, 348.

      Amenu       is    also    a    supporter        of    the    All     Amhara    People’s

Organization (the “AAPO”), an opposition group that advocates on

behalf      of     those       Ethiopians       of        Amhara     heritage,       a    loose

description        of    the    ethnic       group    that    historically          has   ruled

Ethiopia.         Some tensions exist between Amharas and the EPRDF,

although it is unlikely that a person “would be targeted simply

because of his or her Amhara ethnicity.”                           J.A. 186.        Amenu has

donated money to and distributed pamphlets in support of the

                                                7
AAPO.     Amenu testified that the EPRDF twice arrested her older

brother for his involvement with the AAPO, after which he fled

to the United States, where he was granted asylum.                          According to

Amenu, the EPRDF sought to kill her younger brother, who then

fled to Kenya, where he died.                  Amenu testified that both of her

brothers were “prominent individuals” in the AAPO in Ethiopia.

J.A. 110.       She also confirmed that the EPRDF authorities killed

her nephew.

      Another of the exhibits to Amenu’s application for relief

was   Ethiopia’s        entry    for    the       2006    State    Department      Country

Reports    on    Human    Rights       Practices     (the       “2006    Report”).        The

introductory       portion        to     the       2006     Report        observed    that

“opposition parties [in Ethiopia] engaged in a steady process of

consolidation” in a series of elections in 2005, but that the

EPRDF remains in power and has suppressed opposition political

groups.         J.A.    223.      In    addition,         the    2006     Report   recited

information concerning several human rights abuses in Ethiopia,

including the following:

      limitation[s] on citizens’ right to change their
      government during the most recent elections; unlawful
      killings, and beating, abuse, and mistreatment of
      detainees and opposition supporters; [and] arbitrary
      arrest   and   detention,   particularly  [of]   those
      suspected of sympathizing with or being members of the
      opposition.

Id.     In   the       2005    elections,         “[o]pposition         parties    made    an

unexpectedly       strong       showing,       increasing         their    parliamentary

                                              8
representation from 12 . . . to 172” of 547 seats, with the

EPRDF   controlling        372    seats.        Id.     at    238.         In    those   same

elections,         however,          “[o]bservers              reported            killings,

disappearances, voter intimidation and harassment, and unlawful

detentions of opposition party supporters, particularly in the

Amhara” and certain other regions of the country.                           Id. (emphasis

added).      Protests      later     in    2005       resulted    in       the     arrest   of

“several    dozen       opposition    leaders,”         the    detention         of    between

30,000 and 50,000 demonstrators without charge, and “arbitrary

detention and killings” by the military.                      Id. at 239.

                                           B.

      By    the    IJ    Decision    of    January       7,     2008,      Amenu’s       three

requests for relief were denied.                  According to the IJ, “[i]t is

not reasonable to conclude that [Amenu] would be targeted by the

current government and face problems upon her return to Ethiopia

today.”      IJ Decision 8.           The IJ found that Amenu testified

credibly    regarding       her    father’s       involvement         in     the      Selassie

government and her detentions at the hands of the Derg regime.

Notably,     the    IJ    recited    what       was     purported       to       be    Amenu’s

testimony that, during an interrogation following her third Derg

detention in Ethiopia, a military leader told Amenu “that the

regime knew she was involved in the EPRDF.”                          Id. at 3, 6.           The

IJ   thus   determined      that     Amenu      had    suffered       past       persecution

based on her third arrest and detention.                        Notwithstanding such

                                            9
past persecution, however, the IJ found that Amenu did not have

a well-founded fear of future persecution, on the ground that

the    overthrow     of     the    Derg      regime   constituted    a   fundamental

change in circumstances. 4

       The IJ also assessed whether Amenu had shown a well-founded

fear       of   persecution       due   to    her   AAPO   associations    and   EPRP

activities.         The IJ recited that Amenu’s “primary argument is

that the authorities will persecute her because of her Amhara

ethnicity,” which is unrelated to the Derg regime’s persecution

of her.         IJ Decision 7.          The IJ then found that Amenu had not

demonstrated “a reasonable likelihood that the government will

target her based on her ethnicity alone,” because “nothing in

the    record       . . .     indicates        that    the    government     targets

individuals        for    persecution        solely   because   of   their   Amhara

ethnicity.”        Id.    With respect to Amenu’s associations with and

support for the AAPO, the IJ “recognize[d] that the government

has continued to attack AAPO members in Ethiopia.”                        Id. at 8.

Nevertheless, the IJ determined that Amenu had not demonstrated


       4
       As explained more fully in Part III.A hereof, a finding of
past persecution entitles an asylum applicant to a presumption
that she has a well-founded fear of related future persecution.
This presumption may be rebutted by a finding that a
“fundamental change in circumstances” has occurred in the
relevant country. If an applicant’s fear of future persecution
is not related to her past persecution, the presumption does not
apply.



                                              10
a   well-founded    fear   of   persecution        because   she   “was   never

involved in the AAPO in Ethiopia” and “has not indicated that

the   Ethiopian    government   continues     to    target   her   brother   or

nephew for [their AAPO] activities.”        Id.

      The IJ accepted Amenu’s claim of membership in the EPRP,

but found that she was “exaggerating the scope of her current

EPRP activities.”     IJ Decision 5.     The IJ recognized that “human

rights violations continue to occur against political opponents

[under] the ruling government” and that “the ruling government

has previously persecuted EPRP activists.”             Id. at 7 (citing the

2006 Report).      Nonetheless, the IJ offered multiple grounds for

his determination that Amenu had failed to show a well-founded

fear of persecution on account of her EPRP activities:

      •    Amenu “admitted that she used to attend monthly
           EPRP meetings, but now goes to EPRP events only
           ‘two to three times per year.’”       Id. at 5.
           Because she is not an EPRP “leader” and her
           activities are “very minimal,” she is “not . . .
           active enough in the EPRP to draw attention by
           the   Ethiopian  authorities   as   a   political
           opponent,” id.;

      •    The “letter [from the EPRP] does not refer to any
           specific current activities, but simply states in
           a conclusory manner that she is an ‘active
           member’ of the Washington, [D.C.] branch,” and no
           evidence shows that active membership “means
           anything more than paying annual membership
           dues,” id.;

      •    Amenu “did not participate in the [EPRP] in
           Ethiopia, where the government had targeted
           opponents,” id. at 7;


                                    11
      •     The EPRP “is becoming a decreasingly significant
            political   entity”   that   “no   longer merits
            inclusion in the State Department reports,” id.
            (citing, inter alia, the 2007 Report);

      •     The Woldegiorgis affidavit “fails to show that
            [Amenu] more than minimally participates in EPRP
            activities.”    Id. at 6.      “Moreover, in the
            absence    of  other    credible    testimony    and
            corroborating evidence, self-serving affidavits
            from individuals who are biased in support of a
            friend   are  not   sufficient   to    establish   a
            respondent’s claims,” id.; and

      •     According to the 2006 Report, opposition parties
            in Ethiopia “have engaged in a steady process of
            consolidation” and “have made an unexpectedly
            strong showing in recent elections,” while “major
            changes” have occurred in the EPRDF government,
            id. at 7.

      Accordingly, the IJ Decision denied Amenu’s application for

relief.     The BIA Order, filed on November 13, 2009, adopted the

IJ   Decision.          In   supplementing       the    IJ    Decision,    the   BIA

explained that, “[a]lthough the [EPRDF] is not above reproach,”

the State Department material appended to Amenu’s application

“actually indicates that individuals have more access to freedom

of expression, political participation, and rule of law.”                        BIA

Order 2.

      Amenu thereafter filed her petition for review.                      By order

of   January    4,   2010,     a   panel    of   this    Court   granted    Amenu’s

unopposed      motion    for   a   stay     of   the    BIA   Order   pending    our

disposition of this matter.           We possess jurisdiction pursuant to

the provisions of 8 U.S.C. § 1252.


                                           12
                                         II.

      When the BIA has adopted and supplemented an IJ decision,

we review both rulings for substantial evidence.                       Jian Tao Lin

v. Holder, 611 F.3d 228, 235 (4th Cir. 2010).                    In applying this

standard of review, factual findings “are conclusive unless any

reasonable adjudicator would be compelled to conclude to the

contrary,”     8    U.S.C.      § 1252(b)(4)(B),        and    an     assessment    of

witness credibility constitutes such a finding.                      See Kourouma v.

Holder, 588 F.3d 234, 240 (4th Cir. 2009).



                                        III.

      In order to properly assess Amenu’s petition for review, we

first trace the legal architecture of her requests for asylum,

withholding of removal, and CAT relief.                 We then describe the IJ

and BIA’s obligation to consider the relevant evidence and offer

cogent reasons for their decisions.                 Applying those principles

to   Amenu’s    petition       for   review,   we   identify        several   errors.

Finally, we evaluate whether those errors were harmless.

                                         A.

      In order to gain eligibility for asylum, Amenu must satisfy

the relevant requirements for refugee status.                         As applicable

here,   the    term    “refugee”      means    an   alien     “who    is   unable   or

unwilling      to     return    to”    her     native    country       “because     of

persecution or a well-founded fear of persecution on account of

                                         13
race, religion, nationality, membership in a particular social

group, or political opinion.”                       8 U.S.C. § 1101(a)(42)(A).                   An

applicant    bears      the    burden        of      demonstrating           that   she     is   a

refugee.     8 C.F.R. § 1208.13(a).                   The applicant “may qualify as

a refugee either because . . . she has suffered past persecution

or   because      . . .   she        has     a       well-founded           fear    of     future

persecution.”       Id. § 1208.13(b).                 If the applicant demonstrates

that she has suffered past persecution on account of a protected

ground,     she    is   “presumed          to        have    a    well-founded           fear    of

persecution on the basis of the original claim”; if the fear of

future    persecution         is    “unrelated          to       the    past     persecution,”

however, the presumption does not apply.                               Id. § 1208.13(b)(1).

If the presumption applies, it may be rebutted by an IJ finding

by a preponderance of the evidence that, inter alia, “[t]here

has been a fundamental change in circumstances such that the

applicant no longer has a well-founded fear of persecution.”

Id. § 1208.13(b)(1)(i)(A).

     If    the    presumption         does        not   apply          or   is   rebutted,       an

applicant    may     still         possess      a     well-founded          fear    of     future

persecution.        The   applicant’s               fear     of    persecution       is     well-

founded if (1) she subjectively fears persecution in her native

country on account of a protected ground, (2) “[t]here is a

reasonable possibility” of such persecution if she returns, and

(3) she is unable or unwilling to return to or avail herself of

                                                14
the protection of her country because of fear, unless (4) she

could avoid persecution by relocating to another part of the

country and it is reasonable to expect her to do so.                     8 C.F.R.

§ 1208.13(b)(2)(i)(A)-(C), (ii).

     As relevant here, an applicant is entitled to withholding

of removal if she “establish[es] that it is more likely than not

that . . . she would be persecuted on account of [a protected

ground]    upon    removal.”        8   C.F.R.    § 208.16(b)(2).          If    the

applicant     “fail[s]     to     establish      the   less    stringent       . . .

standard    of     proof    required     for     asylum      relief,”    she    “is

necessarily       also   unable    to   establish”     the    “more     demanding”

standard of proof required for withholding of removal.                      Abdel-

Rahman v. Gonzales, 493 F.3d 444, 449 (4th Cir. 2007).                   Finally,

an applicant is entitled to protection under the CAT if she

establishes that she “is more likely than not to be tortured in

the country of removal.”          8 C.F.R. § 208.16(c)(2), (4).

                                        B.

     The Supreme Court has recognized that a proper judicial

review of an agency decision “requires that the grounds upon

which the administrative agency acted be clearly disclosed and

adequately sustained.”            SEC v. Chenery Corp., 318 U.S. 80, 94

(1943).     We have applied Chenery to petitions seeking review of

BIA removal orders, explaining that, where “a BIA order does not

demonstrate that the agency has considered an issue, ‘the proper

                                        15
course, except in rare circumstances, is to remand to the agency

for additional investigation or explanation.’”                               Nken v. Holder,

585    F.3d    818,     822    (4th      Cir.      2009)    (quoting         INS    v.   Orlando

Ventura, 537 U.S. 12, 16 (2002) (per curiam)).                                    In conducting

such    a     review,    it     is       “our      responsibility            to    ensure     that

unrebutted,      legally       significant            evidence        is     not    arbitrarily

ignored by the factfinder.”                     Baharon v. Holder, 588 F.3d 228,

233 (4th Cir. 2009).                As we have explained, “[t]hose who flee

persecution and seek refuge under our laws have the right to

know that the evidence they present of mistreatment in their

home country will be fairly considered and weighed by those who

decide their fate.”           Id.

       Accordingly,       an       IJ    cannot       “base    [a]         decision      on   only

isolated snippets of [the] record while disregarding the rest.”

Baharon, 588 F.3d at 233.                    Similarly, an IJ may not “distort[]

or disregard[] important aspects of the alien’s claim,” or rule

based “on an inaccurate perception of the record.”                                 Jian Tao Lin

v. Holder, 611 F.3d 228, 237 (4th Cir. 2010) (internal quotation

marks omitted).         Nor may an IJ “rely on speculation, conjecture,

or an otherwise unsupported personal opinion to discredit an

applicant’s      testimony         or    [her]       corroborating           evidence.”        Id.

(quoting      Marynenka       v.     Holder,         592   F.3d       594,    601     (4th    Cir.

2010)).        Instead,       “an       IJ   who     rejects      a    witness’s         positive

testimony . . . should offer a specific, cogent reason for . . .

                                                16
disbelief.”        Id. at 235-36 (internal quotation marks omitted).

At the same time, the obligation to provide a “specific and

cogent reason” does not “imply that an IJ must provide extensive

reasons for each and every item of testimony that is rejected,”

but rather “leaves ample room for the IJ to exercise common

sense    in    rejecting    an   applicant’s        testimony       even     if       the   IJ

cannot point to contrary evidence in the record to refute it.”

Tewabe v. Gonzales, 446 F.3d 533, 540 (4th Cir. 2006) (internal

quotation marks and alterations omitted).

                                           C.

      Our review of the IJ Decision and the BIA Order reveals a

pattern of factual misapprehensions — not only of the evidence

before the IJ, but also concerning the nature of Amenu’s claims

— as well as several instances of speculation and conjecture.

                                        1.

        As to the first category of errors, we identify at least

six   factual     misapprehensions      involving       evidence          going       to    the

heart     of    Amenu’s     claims.        Specifically,           the      IJ       Decision

inaccurately       characterizes      Amenu’s       claims;        misapprehends            her

testimony       regarding    her    EPRP        activities;        crafts        a    factual

finding on the basis of testimony that she never gave; omits

specific       corroborative     factual    statements        in    the     Woldegiorgis

affidavit; relies on an inaccurate portrait of the status of

Amenu’s family members; and erroneously asserts that the EPRP is

                                           17
not significant enough to be listed in the State Department’s

reports about Ethiopia.

       First,    the    IJ    misportrays      Amenu’s    “primary   argument”   as

being that she would face persecution because of her “Amhara

ethnicity,” and then knocks down this straw by reasoning that

the EPRDF does not target individuals “solely” on account of

their Amhara ethnicity.               See IJ Decision 7.         In fact, Amenu’s

avowed fear of persecution stems not from her ethnicity as such,

but from her EPRP activities and her activities on behalf of

(and family ties to prominent members of) the AAPO.                        Indeed,

Amenu’s application for relief describes her fear, reiterated in

her testimony and in the Woldegiorgis affidavit, that she will

face persecution “because of her actual or imputed opposition to

the EPRDF and on suspicion of membership in opposition political

organizations.”         J.A. 348.

       Second,    the    IJ   misapprehends       Amenu’s   testimony    regarding

her EPRP activities.             Specifically, the IJ describes Amenu’s

“admi[ssion]” that “she used to attend monthly EPRP meetings,

but now goes to EPRP events only ‘two to three times per year.’”

IJ Decision 5.           Amenu made no such admission.                Rather, she

testified       that,    since    1995,     she    has    consistently    attended

monthly EPRP meetings and attended an average of two to three

EPRP    demonstrations          per     year.       The     IJ    thus   conflated

demonstrations with meetings, and his finding that Amenu was not

                                          18
sufficiently active in the EPRP to justify the EPRDF’s attention

is    therefore       faulty,   as    it        proceeds     from    an     inaccurate

perception of Amenu’s avowed level of EPRP participation.

      Third, the IJ fashions a finding — apparently from whole

cloth    —    that,    during   an    interrogation          following      her    third

arrest, a Derg military leader told Amenu that they knew of her

EPRDF activities.         See IJ Decision 3, 6.                   From this, the IJ

Decision      intimates    that,     because       the     Derg    regime    has    been

overthrown and the EPRDF is now in power, Amenu has nothing to

fear from the current government.                 Amenu, however, gave no such

testimony, and there is no evidence suggesting that she has ever

been involved with the EPRDF government.

      Fourth, the IJ omits important aspects of the Woldegiorgis

affidavit from his analysis.                Those omitted portions explain

Woldegiorgis’s prominence in the EPRP, her close friendship and

frequent public outings with Amenu, and Woldegiorgis’s belief

that the EPRDF is aware of Amenu’s participation in the EPRP

because the EPRDF monitors the EPRP events that Amenu attends.

It appears that the IJ summarily rejected those aspects of the

Woldegiorgis affidavit on the sole ground that he deemed the

affidavit to be a “self-serving” statement from someone “biased

in support of a friend” for which there was no “other credible

testimony and corroborative evidence.”                   IJ Decision 6.           The IJ

was     not   entitled,    however,        to     invoke     such    a    ground     for

                                           19
disbelieving Woldegiorgis’s factual assertions, and in doing so

“disregard[ed] important aspects of [Amenu’s] claim[s].”                               Jian

Tao    Lin,    611    F.3d     at    237.         As    to    corroboration,      we   have

explained that “[t]here is no general rule that evidence offered

in    corroboration           requires          independent        corroboration,”     and

therefore such evidence cannot “be discredited on the ground

that it automatically require[s] corroboration.”                         Marynenka, 592

F.3d at 602.

       Nor does the IJ’s blanket allegation of bias justify his

discrediting of Woldegiorgis’s factual assertions.                             We begin by

observing that the IJ’s description of the affidavit as “self-

serving” is misplaced, as the affidavit was on behalf of Amenu

only,    and       there     was    never       an     assertion      that   Woldegiorgis

received any benefit from executing it.                            The IJ also erred in

describing Woldegiorgis merely as Amenu’s “friend” — she is also

a    prominent      figure    in    the   EPRP       who     has   attracted    additional

attention from the EPRDF government because she is the daughter

of Ethiopia’s President.              As we have explained, a letter from a

party    leader      on    behalf    of     a    member      seeking   asylum    can   both

corroborate and provide independent support for an applicant’s

claims, and the IJ is not free to “completely ignore[]” such

evidence.          Camara v. Ashcroft, 378 F.3d 361, 369-70 (4th Cir.

2004).    Moreover, the IJ failed to offer a “specific and cogent”

reason        to     reject        Woldegiorgis’s            factual     specifications.

                                                20
Marynenka, 592 F.3d at 601.                  The IJ is not free to summarily

reject     an    affiant’s         uncontroverted         and     plausible      factual

allegations.          As we explained in Tewabe, an immigration case

where    the    IJ    “attached     the    bare   label    ‘implausible’         to   [the

applicant]’s         testimony     without    providing         specific   and    cogent

reasons for doing so,” such an “unexplained characterization is

unsustainable         because       [the     applicant]’s        testimony       is    not

inherently implausible.”              446 F.3d at 539.            Indeed, in Tewabe,

the witness was more likely to be “biased” than Woldegiorgis, as

the witness there was the applicant herself.

       Fifth, the IJ relies on an “inaccurate perception” of the

status of Amenu’s family members.                  Jian Tao Lin, 611 F.3d at

237.     The IJ Decision was premised in part on Amenu’s perceived

failure    to    show      “that    the    Ethiopian    government      continues       to

target her brother or nephew” for their AAPO activities.                                IJ

Decision 8.      This aspect of the IJ’s reasoning is erroneous.                        It

is also somewhat perplexing because the IJ Decision elsewhere

recites Amenu’s testimony that her nephew died at the hands of

the EPRDF and that her brother fled from the EPRDF to the United

States,    where      he   was     granted    asylum.      The     IJ   Decision      also

overlooks Amenu’s testimony that another brother died in Kenya

after fleeing the EPRDF.                  Clearly, the EPRDF is incapable of

“continu[ing] to target” Amenu’s family members, and thus the IJ

erred in expecting Amenu to produce evidence thereof.                         Moreover,

                                             21
the IJ Decision was issued without the benefit of our recent

decision       in    Baharon,     where     we     explained     that    “[v]iolence       or

threats    to       one’s    close     relatives     is    an    important      factor”    in

determining         whether      an    applicant     has    a    well-founded       fear   of

persecution.          588 F.3d at 232.

     Sixth,          the    IJ    erroneously        asserts      that        the   EPRP   is

“decreasingly          significant”          because       it     “no     longer      merits

inclusion       in    the    State     Department        reports.”        IJ    Decision    7

(citing, inter alia, the 2007 Report).                       Strikingly, the EPRP is

listed as a “[m]ajor [p]olitical organization[]” in one of the

very reports that the IJ Decision perceives as not mentioning

the EPRP at all.            J.A. 203 (the 2007 Report).

                                              2.

     The second category of errors in the IJ Decision is the

speculation          and    conjecture      that    it     utilizes      to    support     the

proposition that Amenu failed to demonstrate a well-founded fear

of persecution.             As explained above, an IJ is not entitled to

engage    in    speculation           or   conjecture,      or    rely   on     unsupported

personal opinion, to discredit an applicant’s evidence.                                    See

Marynenka, 592 F.3d at 601.                   Three specific aspects of the IJ

Decision contravene this settled principle.

     First, the IJ’s conclusion that Amenu is unlikely to stand

out as an EPRDF opponent because she has never held a leadership

position in the EPRP — and engaged in only limited activities

                                              22
for    the    EPRP    —   is   entirely          speculative,      and        overlooks          the

likelihood that Amenu would stand out as an EPRDF opponent for

multiple reasons.          We need not look far to identify how Amenu’s

opposition       activities       could         otherwise      come     to     the        EPRDF’s

attention — namely, her close friendship and frequent public

outings with Woldegiorgis, an EPRP leader and daughter of the

Ethiopian      President       whose      uncontroverted         affidavit           specifies

that (1) her own activities are monitored by the EPRDF and (2)

the    EPRDF    is     aware    of    Amenu’s         involvement       with        the        EPRP.

Indeed,       Amenu     expressed         her     personal      fear      of        the        EPRDF

government       on     account      of    those        associations,         both        in    her

application for relief and in her testimony.                           See J.A. 87, 348.

Moreover,      the     State   Department            reports    make     clear       that        the

EPRDF’s suppression of contrary views is hardly limited to those

at    the    upper    echelons       of   opposition        groups.           Those       reports

reveal       multiple     human      rights      violations       against       individuals

other than opposition leaders — including “unlawful killings,

and beating, abuse, and mistreatment of detainees and opposition

supporters by security forces,” as well as “arbitrary arrest and

detention,      particularly         [of]       those    suspected       of    sympathizing

with or being members of the opposition.”                        Id. at 223 (emphasis

added); see also id. at 225-26, 235, 239.

       Second, it was speculative for the IJ to assert that Amenu

is    not     likely      to   face       persecution          because        she     did        not

                                                23
participate         in    the    EPRP    or    the    AAPO    in     Ethiopia.         See   IJ

Decision       7-8.         Such        reasoning         appears     to        rest   on    the

questionable premise that the EPRDF will persecute only those

who     have        engaged       in     opposition          activities           within     the

geographical bounds of Ethiopia.                      The IJ offers no evidentiary

support for this premise, and we are unwilling to accept it,

especially      when        the    IJ     “recognizes         that     the       [EPRDF]     has

continued to attack AAPO members in Ethiopia.”                              Id. at 8.        Put

simply, “there is nothing implausible about the idea that” the

EPRDF will persecute, on their return to Ethiopia, individuals

who have engaged in opposition activities while abroad.                                Camara,

378    F.3d    at    369    (rejecting         IJ’s   adverse        credibility       finding

because       IJ’s       reasoning       was    “based       only     on        speculation”).

Indeed, the IJ’s premise in this regard is contradicted because,

when Woldegiorgis returned to Ethiopia for the 1993 conference,

the EPRDF government detained her.

       Finally, the IJ’s conclusion that Amenu is not likely to

face persecution because the EPRP is “a decreasingly significant

political entity” is also based on speculation and conjecture.

That    is,    the        IJ’s    conclusion         is    premised        on    the   dubious

assumption that the EPRDF will persecute individuals involved in

an opposition group only so long as it perceives the group as

significant.             Yet the IJ offers no basis for the proposition

that the EPRDF — which, he concedes, continues to contravene the

                                               24
human rights of political opponents, see IJ Decision 7 — would

cease    to   persecute      members      of    an     opposition         group    (like    the

EPRP) that it had previously persecuted, simply on account of

the group’s diminishing prominence.

                                             D.

     Having        identified       errors      in     the    IJ     Decision       (and,   by

extension,      the    BIA    Order),      we     must,      in    deciding       whether    to

vacate    and      remand,        also    assess        whether      those        errors    are

harmless.       See Ngarurih v. Ashcroft, 371 F.3d 182, 190 n.8 (4th

Cir. 2004) (explaining that harmless error analysis applies to

immigration        cases).         Even   where        the    agency       has     failed    to

consider all the evidence or where some of the reasons offered

for its decision are invalid, we may yet affirm if “the alleged

error    clearly      had    no    bearing      on     the   . . .       substance    of    the

decision reached.”           Id. (internal quotation marks omitted).                        By

contrast,     we     have    remanded     where,        “[w]ithout        [its]     erroneous

perception      of    the    record,      it      is    far       from    clear     that    the

[adjudicator] would have” made the inferences and conclusions

that it made, Jian Tao Lin, 611 F.3d at 238; if “it is not

apparent from the [agency] order that it considered the crux of

[the applicant’s] argument,” Nken, 585 F.3d at 823; or if “it is

likely that the [adjudicator] would have reached a different

outcome if he had given due consideration to the independent



                                             25
evidence that he [improperly] discounted,” Anim v. Mukasey, 535

F.3d 243, 261 (4th Cir. 2008).

        In these circumstances, we are unable to say that the IJ

and   the      BIA   would    reach      the    same    decision      again,       if    they

properly assess the evidence and refrain from speculation and

conjecture.          To begin with, the IJ’s speculative assumptions

taint    his    reasoning,        and    removing     even    one   of     these   pillars

could    well      result    in   a     different      outcome.       We    are    just    as

skeptical that the IJ’s misapprehensions of fact were harmless.

To begin with, the prejudice to Amenu is self-evident, in that

the IJ expressly relies on his erroneous perceptions of three

crucial facts:          Amenu’s avowed level of EPRP activities; the

“decreasing[] significan[ce]” of the EPRP; and the absence of

ongoing      persecution      against      Amenu’s      family      members.        See    IJ

Decision 7.

        We   are     also   convinced      that       the    IJ’s   treatment       of    the

Woldegiorgis affidavit was prejudicial.                        Cf. Gonahasa v. INS,

181 F.3d 538, 542 n.2 (4th Cir. 1999) (finding agency’s failure

to consider affidavit from applicant’s spouse to be harmless,

where most of affidavit related to issue upon which applicant

prevailed in agency proceedings and balance of affidavit did not

undermine BIA’s reasoning).                 The IJ’s failure to fully assess

Woldegiorgis’s         uncontroverted           factual       statements       prejudiced

Amenu in at least two respects.                     First, such failure caused the

                                               26
IJ to overlook how those corroborative facts lend credence to

Amenu’s claim that the EPRDF is aware of her EPRP activities

because of her association with Woldegiorgis and participation

in monitored demonstrations.     Second, such failure resulted in

the IJ overlooking the possibility that the EPRDF might become

aware of and persecute Amenu, not only because of her level of

EPRP activities, but also because of her visible association

with a prominent opposition figure whose social and political

activities the EPRDF monitors.



                                 IV.

     Pursuant to the foregoing, we grant Amenu’s petition for

review, vacate the BIA Order, and remand for such other and

further proceedings as may be appropriate.



                                       PETITION FOR REVIEW GRANTED;
                                               VACATED AND REMANDED




                                 27